DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 2/15/2022.  Currently claims 1-30 are pending and claims 1, 29, and 30 are independent.  Claims 1, 9, and 29 have been amended from the previous claim set dated 10/25/2021.  No claims have been added or cancelled.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejection of claim 9 is withdrawn in light of the amendments.  Additionally, the 35 U.S.C. 101 rejections of claims 1-30 are 

	
		
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AU2018102062 (Australia) on 12/13/2018.  The certified copy of the AU2018102062 (Australia) application as required by 37 CFR 1.55 has been received and is acknowledged.  

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Specifically, claims 2 and 5 recite the limitation “means to recognize.”  These limitations will be interpreted to include the structural components included in [0036] of the Applicant’s specification, such as GPS.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 9, 12, 16-19, 20, 21, 22, 23, 25, 26, 27, 28, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chernicoff et al. (USPGPUB 2020/0155407) in view of Sahadi (USPGPUB 2018/0352378) further in view of Wu (CN 108111403 A)
Regarding claims 1, 29, and 30 (Amended), Chernicoff discloses a system comprising a processor and memory for implementing the program code, non-transitory computer-readable storage medium comprising instructions (Chernicoff ¶21 - The controller 110 may include one or more Central Processing Units (CPUs)…The controller 110 may perform these functions by executing instructions stored in a memory 150. Alternatively, or in addition to the local storage of the memory 150, the functions may be executed using instructions stored on an external device accessed on a network/server or on a non-transitory computer readable medium) to perform computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether), the method comprising: receiving input from a pre-authorised traveller from a personal electronic device of the traveller, including traveller specific transportation parameters ( Chernicoff Fig. 4A - Chernicoff ¶32 - the user requests a service using the mobile application (Step 420)) including a meeting time, a meeting place, and a meeting destination (Chernicoff ¶37 - In response to a request for service from a user to receive the assistance of a companion (step 420), a score can be determined for each prospective companion determined to be within a prescribed proximity to the user. In its most basic form, simple availability {i.e. meeting time} and proximity {i.e. meeting place, destination} may be used by the mobile application server 350 as the criteria for matching a user with a companion); receiving input from one or more pre-authorised companion from a respective personal electronic device of the companion, including companion specific transportation parameters (Chernicoff Fig. 4A - Chernicoff ¶32 - The flow begins with one or more companions indicating their availability (Step 410)) including a meeting time, a meeting place, and a meeting destination (Chernicoff ¶37 - In response to a request for service from a user to receive the assistance of a companion (step 420), a score can be determined for each prospective companion determined to be within a prescribed proximity to the user. In its most basic form, simple availability {i.e. meeting time} and proximity {i.e. meeting place, destination} may be used by the mobile application server 350 as the criteria for matching a user with a companion); executing a transportation optimisation step including comparing and matching the transportation parameters of the pre-authorised traveller with the transportation parameters of the one or more of the pre-authorised companion to select the pre-authorised companions the parameters of which most closely match (Chernicoff ¶33 - The user is matched with a companion based on a matching algorithm), wherein the optimisation step includes an assessment of one or more safety related parameters (Chernicoff Fig. 4A - Chernicoff ¶33 - The user is matched with a companion based on a matching algorithm (Step 430) which is discussed in more detail below with regard to FIG. 4B); presenting one or more A companion identified by the matching algorithm can accept or deny the request in step 435. If the matched companion accepts the request, they are placed into a connected state); upon registering a traveller selections and acceptance of one of the one or more optimised transportation proposal, notifying the traveller and the optimised companion related to the accepted transportation proposal that the transportation proposal has been accepted (Chernicoff Fig. 4A - Chernicoff ¶34 - Upon acceptance of a request, the user and companion mobile devices are connected to each other via the Application Server 350 and a tracking/mapping function begins (Step 440)); providing to the traveller or companion computer implemented verification prior to or at the accepted meeting time to enable verification of the identities of the traveller or the one or more optimised companion when the traveller and the companion meet;- 55 -Attorney Docket: BXTR 10534 establishing a connection between the personal electronic devices to determine: a real-time location of the traveller or companion relative to an accepted transportation path during the accompanied transportation; or a real-time relative location of the traveller and companion with respect to a minimum distance between the companion and the traveller during the accompanied transportation; and wherein the computer implemented verification comprises: audio/visual data matching based on comparison of a real-time voice or image recording of the traveller or companion taken by the personal Upon acceptance of a request, the user and companion mobile devices are connected to each other via the Application Server 350 and a tracking/mapping function begins (Step 440). During tracking, both the user and the companion can elect to begin a video call with each other to further assist with their connection (Step 450). This is an optional step and is not required to complete a connection between the user and the companion - Chernicoff ¶25 - Geographical identification metadata can be associated with a captured image in order to assist the user and companion in locating one another. In an embodiment, the camera section 109 captures surroundings of an opposite side of the mobile device 20 from the user. The images of the captured photographs can be displayed on the display panel 120 and/or transmitted to other users).
Chernicoff lacks sending an alert to the personal electronic device of the traveler if the real-time location or the real time relative location is not in a minimum distance range.  
Sahadi, from the same field of endeavor, teaches sending an alert to the personal electronic device of the traveler if the real-time location or the real time relative location is not in a minimum/maximum distance range (Sahadi ¶113 - if the suggested path 960 and current path 965 diverge or have a dissimilarity {i.e. not in range}, then the venue attendee 950 may fail to reach the point of interest at the date and/or time specified in the itinerary. To remedy this, the EaaS platform 230/app server 125 automatically sends an alert to mobile device(s) associated with one or more nearby staff members 940/945 in response to identifying the divergence or dissimilarity between the suggested path 960 and current path 965, the alert identifying at least the venue attendee 950 who should be guided toward the suggested path 960, and optimally also identifying the location of the mobile device associated with the venue attendee 950, the locations of mobile device(s) associated with the staff member 940 and/or staff member 945 - Sahadi ¶118 - The EaaS platform 230/app server 125 can send the alert to the venue attendee himself or herself.)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the guidance assistance techniques of Sahadi because Sahadi discloses “The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as…optimization of experiences (Sahadi ¶20)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional 
Chernicoff further lacks after meeting at the accepted meeting place, automatically establishing a wireless connection between the personal electronic devices and allowing the devices to monitor the wireless signal between devices
Wu teaches after meeting at the accepted meeting place, automatically establishing a wireless connection between the personal electronic devices and allowing the devices to monitor the wireless signal between devices (Wu P. 5 - The chatting system, through the positioning module of each mobile terminal, determining the distance between each mobile terminal with chat range when the second chat device to enter to the first device, the first device and the second device can automatically establish a connection to chat, When the chat in the range of the first device with a plurality of second devices, the first chat module and multiple second chat module establishing a connection can be multi-person chat, and when a certain second device leaves the chat area, the first device and the second device are automatically disconnected).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the position based communication techniques of Wu because Wu discloses “The chat system and a chat method can rapidly with nearby people of the user...it is easier to promote a colleague of the user and near neighbour of human contact (Wu P. 5)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure 
Regarding claim 7, Chernicoff discloses the assessment of one or more safety related parameters during the optimisation step includes an assessment of the one or more safety related parameters input by the traveller or companion, and adding one or more safety related parameters for comparison and matching in the optimisation step (Chernicoff ¶5 - The processing circuitry enables matching based on the user's specific needs (e.g., language, medical, autism spectrum, and/or other physical and/or mental challenges) and the companion's ability to accommodate those needs).
Regarding claim 8, Chernicoff in view of Sahadi further in view of Wu discloses during the presentation of proposals for acceptance step, the traveller or companion is able to select one or more safety related parameters received as input by the traveller or companion or one or more safety related parameters generated as a result of the assessment of safety related parameters during the optimisation step (Chernicoff ¶5 - The processing circuitry enables matching based on the user's specific needs (e.g., language, medical, autism spectrum, and/or other physical and/or mental challenges) and the companion's ability to accommodate those needs).  
Regarding claim 9, Chernicoff in view of Sahadi further in view of Wu discloses one or more safety related parameter is updated by the companion or traveller in real-time during the course of an accompanied transportation (Chernicoff ¶46 - The processing circuitry of the companion's mobile device can update an ETA value with every change in location (i.e., when a segment has been completely traversed)) and the user and companion mobile devices are connected to each other via the Application Server 350 and a tracking/mapping function begins (Step 440). During tracking, both the user and the companion can elect to begin a video call with each other to further assist with their connection (Step 450). This is an optional step and is not required to complete a connection between the user and the companion).
Sahadi further teaches monitoring the one or more safety related parameters in real-time to determine whether those parameters are satisfied (Sahadi ¶113 - if the suggested path 960 and current path 965 diverge or have a dissimilarity {i.e. real time monitor safety parameter}, then the venue attendee 950 may fail to reach the point of interest at the date and/or time specified in the itinerary. To remedy this, the EaaS platform 230/app server 125 automatically sends an alert to mobile device(s) associated with one or more nearby staff members 940/945 in response to identifying the divergence or dissimilarity between the suggested path 960 and current path 965).
Regarding claim 12, Chernicoff in view of Sahadi further in view of Wu discloses wherein the one or more safety related parameters include one or more, or any combination of the following: - a location of the party relative to a meeting place; - 59 -Attorney Docket: BXTR 10534 - a number of parties in an accompanied transportation; - a rating or other characteristics of the party; - an expected waiting time until the accompanied transportation begins; - a duration of the accompanied transportation; - the location of the party relative to an accepted transportation path during the accompanied transportation ((Chernicoff ¶46 - The processing circuitry of the companion's mobile device can update an ETA value with every change in location (i.e., when a segment has been completely traversed)).
Regarding claim 16, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Chernicoff lacks in relation to a proposed accompanied transportation, making optimised transportation suggestions to the traveller or companion regarding the safety related parameters or mode of transportation, based on the assessment of the safety related parameters, prior to acceptance of the proposal.
Sahadi, from the same field of endeavor, teaches in relation to a proposed accompanied transportation, making optimised transportation suggestions to the traveller or companion regarding the safety related parameters or mode of transportation, based on the assessment of the safety related parameters, prior to acceptance of the proposal (Sahadi ¶ABS - The platform also generates a suggested path for the venue attendee from the venue attendee's location to the point of interest).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the guidance assistance techniques of Sahadi because Sahadi discloses “The platform may include facilities for automating the 
Regarding claim 17, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Sahadi further teaches the optimised transportation suggestion is made at the stage of the companion or traveller selecting or inputting traveller or companion specific transportation parameters, respectively (Sahadi ¶ABS - The platform also generates a suggested path for the venue attendee from the venue attendee's location to the point of interest)
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the guidance assistance techniques of Sahadi because Sahadi discloses “The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as…optimization of experiences (Sahadi ¶20)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional guidance assistance techniques that Sahadi discloses because it would optimize the experience of a user’s journey.
Regarding claim 18, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Sahadi further teaches the optimisation step comprises comparing and matching a proposed transportation path of the traveller and one or more pre-existing The platform identifies a dissimilarity between the current path of the venue attendee and the suggested path for the venue attendee).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the guidance assistance techniques of Sahadi because Sahadi discloses “The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as…optimization of experiences (Sahadi ¶20)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional guidance assistance techniques that Sahadi discloses because it would optimize the experience of a user’s journey.
Regarding claim 19, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Sahadi further teaches the pre-existing transportation path of the companion is sourced from a third party map or travel planning resource (Sahadi ¶34 - Information received and provided over a communications network 130 may come from other information systems such as GPS, cellular service providers, or third-party service providers - Sahadi ¶34 - FIG. 5 illustrates a recommended itinerary map interface for a single user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the guidance assistance techniques of Sahadi because Sahadi discloses “The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as…optimization of experiences (Sahadi ¶20)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional guidance assistance techniques that Sahadi discloses because it would optimize the experience of a user’s journey.
Regarding claim 20, Chernicoff in view of Sahadi further in view of Wu discloses the method includes registering the personal devices used by each traveller and companion, and monitoring whether the registered personal device are kept on the person of the traveller or companion during any agreed transportation by requesting that the traveller or companion regularly respond to requests for maintained verification (Chernicoff ¶43 - Additional information {i.e. verification} can be collected by users and companions during a journey by correlating geo-markers with camera, GPS, and related information collectible by mobile devices).  
Regarding claim 21, Chernicoff in view of Sahadi further in view of Wu discloses requests for maintained verification include requiring the traveller or companion providing identification confirmation information, including one or more of the identification confirmation information selected from the list below: - entering an ID number or code words assigned to the party; - audio/visual data matching based on comparison of a real-time voice or image recording of the party taken by the personal device, with a previously supplied voice or image recording of the traveller or companion; - 61 -Attorney Docket: BXTR 10534 - digital fingerprint matching based on comparison of a real-time digital fingerprint reading of a party; - confirmation of the relative location of the other traveller or companion; or - an identification process provided by a third party application (Chernicoff ¶43 - Additional information {i.e. verification} can be collected by users and companions during a journey by correlating geo-markers with camera {i.e. real-time visuals}, GPS, and related information collectible by mobile devices).    
Regarding claim 22, Chernicoff in view of Sahadi further in view of Wu discloses a traveller destination is not precisely communicated to the one or more companion There are pluralities of ways in which users (sometimes referred to as "travelers") and companions can function with the mobile application including a venue-specific application where a third party hires companions to be available to help users in a geo-fenced area {i.e. not precise area} for a specific amount of time, (e.g., a baseball stadium providing ushers for users who need assistance)).
Regarding claim 23, Chernicoff in view of Sahadi further in view of Wu discloses in relation to any completed accompanied transportation, a system administering the accompanied transportation is able to provide a rating of the traveller or companion, and the rating of the traveller or companion is decreased if one or more of the one or more safety related parameters of an accompanied transportation is breached (Chernicoff ¶35 - In either case, upon completion of a connection between a user and a companion, a feedback opportunity may be presented to the user and companion (Step 470). The feedback provides an opportunity for the collection of data in Memory 206 which may be useful in fine tuning the matching algorithm. For example, the companion can evaluate the services they were requested to perform and identify any additional services provided which the companion may not have provided in the past. Any additional information related to the trip route can be collected including any accessibility challenges encountered during the journey).  
Regarding claim 25, Chernicoff in view of Sahadi further in view of Wu discloses accompanied transportation includes the companion accompanying an ambulatory traveller for at least a part of the accompanied transportation (Chernicoff ¶46 - A companion's trip to a user can include a plurality of segments requiring different modes of transportation. For example, in addition to travel by vehicle, a trip can require navigation through a multi-floor building or a venue such as a sports stadium…To that end, known algorithms can be used to calculate a travel time for segments of the trip taken in a vehicle or walked {i.e. ambulatory} along known pedestrian paths and walkways).  
Regarding claim 26, Chernicoff in view of Sahadi further in view of Wu discloses the accompanied transportation includes one or more travellers being accompanied by a plurality of companions (Chernicoff ¶53 - the user elects to use public transportation and to request a companion for assistance during the bus ride. At the conclusion of the bus ride, the user requests a second companion {i.e. plurality} for assistance reaching the restaurant where the lunch meeting is being held).
Regarding claim 27, Chernicoff in view of Sahadi further in view of Wu discloses the plurality of companions includes a least one principal companion that selects or inputs transportation parameters indicating they will accompany a traveller for a complete duration of the accompanied transportation (Chernicoff ¶38 - A next level of matching includes a first order matching between a potential companion's skillsets and services required by the user. In some scenarios, all requested user services {i.e. complete duration} must be accepted by a companion in order for the companion to be eligible for a match).
Regarding claim 28, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Sahadi further teaches the principal companion has public security experience or public safety related qualifications verified by a system administering the accompanied transportation (Sahadi ¶117 - The alert and/or dynamic venue map 900 may identify each an occupation for each staff member, such as janitor, engineer, doctor, security guard {i.e. public security}, and the like).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the guidance assistance techniques of Sahadi because Sahadi discloses “The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as…optimization of experiences (Sahadi ¶20)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional guidance assistance techniques that Sahadi discloses because it would optimize the experience of a user’s journey.


Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chernicoff et al. (USPGPUB 2020/0155407) in view of Sahadi (USPGPUB 2018/0352378) further in view of Wu (CN 108111403 A) further in view of Gibson et al. (USPGPUB 2019/0206009)
Regarding claim 2, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Chernicoff in view of Sahadi further in view of Wu lacks means to recognise, in real-time, that the traveller or companion is travelling on or using a particular mode of transportation, the particular mode of transportation being recognisable by a location, direction or speed of movement of the traveller or companion or vehicle providing the particular mode of transportation.
Gibson, from the same field of endeavor, teaches means to recognise, in real-time, that the traveller or companion is travelling on or using a particular mode of transportation, the particular mode of transportation being recognisable by a location, direction or speed of movement of the traveller or companion or vehicle providing the particular mode of transportation (Gibson ¶66 - For example, in certain embodiments, the user client device 114a repeatedly sends location coordinates to the transportation matching system 102. The transportation matching system 102 subsequently determines (i) the location coordinates correspond to a train route within a digital map and (ii) the average speed at which the user client device 114a is traveling (as indicated by the time traveled between location coordinates) is consistent with a speed of a train along the train route).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation dispatch techniques of Gibson because Gibson discloses “improvements also reduce environmental waste, congestion, and pedestrian risk at mass-transit stations and pickup locations. (Gibson ¶6)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional transportation dispatch techniques that Gibson discloses because it would improve a user’s journey that entails mass transit.
Regarding claim 3, Chernicoff in view of Sahadi further in view of Wu further in view of Gibson discloses the particular mode of transportation comprises a particular mode of communal vehicular transportation including one or more, or any combination of the following: - train - tram - bus, or other mass-transit road vehicle - ferry, or other mass-transit water craft accessible to members of the public (Chernicoff ¶53 - In response, the user elects to use public transportation and to request a companion for assistance during the bus ride).
Regarding claim 4, Chernicoff in view of Sahadi further in view of Wu further in view of Gibson discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Gibson further teaches recognising that a traveller or companion is travelling on or using a particular mode of communal vehicular transportation includes assessing one or more of, or any combination of the following characteristics of a communal vehicle, including: - a scheduled location of a vehicle comprising the particular mode of communal vehicular transportation; - an actual location of a vehicle comprising the particular mode of communal vehicular transportation; - collective movement of a plurality of companions or travellers; - the relative location of two or more travellers or companions; - communication from a companion or traveller contemporaneously on the particular mode of communal vehicular transportation (Gibson ¶66 - For example, in certain embodiments, the user client device 114a repeatedly sends location coordinates to the transportation matching system 102. The transportation matching system 102 subsequently determines (i) the location coordinates correspond to a train route within a digital map and (ii) the average speed at which the user client device 114a is traveling (as indicated by the time traveled between location coordinates) is consistent with a speed of a train along the train route).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation dispatch techniques of Gibson because Gibson discloses “improvements also reduce environmental waste, 
Regarding claim 5, Chernicoff in view of Sahadi further in view of Wu further in view of Gibson discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Gibson further teaches the method includes means to recognise that a traveller or companion is travelling on or using a particular communal vehicle, wherein recognising that a traveller or companion is travelling on or using the particular communal vehicle includes assessing one or more of, or any combination of the following characteristics of the particular communal vehicle, including: - 57 -Attorney Docket: BXTR 10534 - a scheduled location of the particular vehicle; - an actual location of the particular vehicle; - a collective movement of a plurality of companions or travellers; - the relative location of two or more travellers or companions; - the personal electronic device of the traveller or companion communicating with an electronic device on the particular communal vehicle in which the traveller or companion is located; or - communication from a companion or traveller contemporaneously on the particular vehicle (Gibson ¶66 - For example, in certain embodiments, the user client device 114a repeatedly sends location coordinates to the transportation matching system 102. The transportation matching system 102 subsequently determines (i) the location coordinates correspond to a train route within a digital map and (ii) the average speed at which the user client device 114a is traveling (as indicated by the time traveled between location coordinates) is consistent with a speed of a train along the train route).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation dispatch techniques of Gibson because Gibson discloses “improvements also reduce environmental waste, congestion, and pedestrian risk at mass-transit stations and pickup locations (Gibson ¶6)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional transportation dispatch techniques that Gibson discloses because it would improve a user’s journey that entails mass transit.
Regarding claim 6, Chernicoff in view of Sahadi further in view of Wu further in view of Gibson discloses real-time monitoring of safety related parameters or recognition of the mode of transportation is enabled by application of one or more of, or any combination of, the following features on a personal electronic device used by the relevant party to the accompanied transportation: - GPS - A-GPS - Bluetooth - LTE or other Beacon - Other short-range or medium-range wireless communication technology (Chernicoff ¶24 - Location services use a combination of other services to pinpoint an exact location, including cellular data, cell tower location information, and sometimes Wi-Fi, Bluetooth, and GPS satellite signals).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chernicoff et al. (USPGPUB 2020/0155407) in view of Sahadi (USPGPUB 2018/0352378) further in view of Wu (CN 108111403 A) further in view of Worrall et al. (US Patent 7,312,712)
Regarding claim 10, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Chernicoff in view of Sahadi further in view of Wu  lacks the one or more safety related parameters include one or more parameters relating to a security rating of a transportation path, meeting place and/or mode of transportation.
Worrall, from the same field of endeavor, teaches the one or more safety related parameters include one or more parameters relating to a security rating of a transportation path, meeting place and/or mode of transportation (Worrall COL 23 ROW 35 - In other embodiments enhanced information provided to contact person 130 (from FIG. 1) via website 126 (from FIG. 1) may include be a display of user 100's last known position and/or planned route overlaid on a map, or aerial or satellite image, relevant information regarding the search area (such as current and forecast weather, political or civil unrest updates, natural disasters, breaking safety related news events etc.)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the traveler safety techniques of Worrall because Worrall discloses “By using this system a traveler improves his/her chance of being rescued from an unforeseen predicament (Worrall COL 36 ROW 7)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional traveler safety techniques that Worrall discloses because it would improve a user’s journey by making it safer.
Regarding claim 11, Chernicoff in view of Sahadi further in view of Wu further in view of Worrall discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Worrall further teaches the security rating of any of the transportation parameters regarding a meeting place or potential transportation path includes any one or more, or any combination of the following: - a lighting rating; - criminal activity (both current and historical) rating in an area; - an amount of traffic; - a number of open commercial establishments; - a number or relative location of user identified secure spots; and - Examples of such information sources are as follows…Reports or warnings regarding criminal, terrorist or military activity in the area).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the traveler safety techniques of Worrall because Worrall discloses “By using this system a traveler improves his/her chance of being rescued from an unforeseen predicament (Worrall COL 36 ROW 7)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional traveler safety techniques that Worrall discloses because it would improve a user’s journey by making it safer.

Claims 13, 14, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chernicoff et al. (USPGPUB 2020/0155407) in view of Sahadi (USPGPUB 2018/0352378) further in view of Wu (CN 108111403 A) further in view of Jepson et al. (USPGPUB 2018/0182055)
Regarding claim 13, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Chernicoff in view of Sahadi further in view of Wu  lacks the one or more safety related parameter includes a traveller request that the companion separate from the traveler.
Jepson, from the same field of endeavor, teaches the one or more safety related parameter includes a traveller request that the companion separate from the traveler (Jepson ¶92 - Transportation coordination component 110 monitors the return trip (e.g., by querying transportation service 130 every minute or in some other interval) to ensure it is completed {i.e request to be separated}…In some embodiments, the patient may receive a final text message some time after the return trip is completed, asking for feedback or other information in order to ensure patient satisfaction with transportation service 130 and system 100 overall).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation coordination techniques of Jepson because Jepson discloses “Embodiments relate to systems and methods for coordinating, arranging and/or managing transportation (Jepson ¶6)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including the additional transportation coordination techniques that Jepson discloses because it would help coordinate and manage a user’s transportation needs.
Regarding claim 14, Chernicoff in view of Sahadi further in view of Wu further in view of Jepson discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Jepson further teaches the separation request includes separation request parameters such as a predetermined distance between the traveller and the companion or that separation occur within a predetermined time after the request has been made (Jepson ¶92 - Transportation coordination component 110 monitors the return trip (e.g., by querying transportation service 130 every minute or in some other interval) to ensure it is completed {i.e request to be separated}…In some embodiments, the patient may receive a final text message some time after the return trip is completed, asking for feedback or other information in order to ensure patient satisfaction with transportation service 130 and system 100 overall).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation coordination techniques of Jepson because Jepson discloses “Embodiments relate to systems and methods for coordinating, arranging and/or managing transportation (Jepson ¶6)”.   Additionally, Chernicoff further details “to assist the user in determining the viability of a journey prior to departure (Chernicoff ¶5)” so it would be obvious to consider including 
Regarding claim 15, Chernicoff in view of Sahadi further in view of Wu further in view of Jepson discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Jepson further teaches the method includes the step of checking that, in response to a separation request, the separation request parameters are satisfied by location determination via the personal electronic device of the traveller or companion (Jepson ¶92 - Transportation coordination component 110 monitors the return trip (e.g., by querying transportation service 130 every minute or in some other interval) to ensure it is completed {i.e request to be separated}…In some embodiments, the patient may receive a final text message some time after the return trip is completed, asking for feedback or other information in order to ensure patient satisfaction with transportation service 130 and system 100 overall).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation coordination techniques of Jepson because Jepson discloses “Embodiments relate to systems and methods for coordinating, arranging and/or managing transportation (Jepson ¶6)”.   
Regarding claim 23, Chernicoff in view of Sahadi further in view of Wu discloses a computer implemented method for connecting pre-authorised and verified individuals for accompanied transportation (Chernicoff ¶5 - the processing circuitry can be programmed to enable a user having a chronic or acute mobility need to complete 100% of the desired journey, and to assist the user by matching the user with a service provider (e.g., a companion) to overcome mobility gaps that may otherwise prevent the user from taking the journey altogether).
Jepson further teaches the companion rating is decreased if a companion has breached the safety related parameters comprising one or more of the minimum distance between companion and traveller, or adherence of the companion to the accepted transportation path, or a satisfaction of a separation request, during completed accompanied transportations (Jepson ¶92 - In some embodiments, the patient may receive a final text message some time after the return trip is completed, asking for feedback or other information {i.e. decrease rating} in order to ensure patient satisfaction with transportation service 130 and system 100 overall. An example is depicted in FIG. 4H).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation support methodology/system of Chernicoff by including the transportation coordination 


Response to Arguments
Applicant's arguments file 2/15/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to 112 and 101 rejections, the 35 USC § 112(b) rejection of claim 9 is withdrawn in light of the amendments.  Additionally, the 35 U.S.C. 101 rejections of claims 1-30 are also withdrawn.  These rejections are withdrawn because the included limitation of “automatically establishing a wireless connection” demonstrates a controlling feature that brings the claimed invention out of the abstract.
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to automatically connecting user and companion.  In light of this amendment, Examiner agrees that the previously cited references did not teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that teaches these limitations and is now cited (Wu as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624